Title: From George Washington to John Jay, 30 January 1779
From: Washington, George
To: Jay, John


Sir
Philada 30 January 1779

In consequence of the authority vested in me by Congress of “directing and superintending the military operations in these States,” I was led to make inquiry into the State of the Magazines to the Westward.
From a late letter of Genl McIntosh’s to myself, and several to the Board of War, I find that he has been so much distressed for provision, that he has been obliged suddenly to disband all the Militia that were in service, and seems to be very apprehensive that he shall with difficulty subsist the two Continental Regiments and a few Independent Companies, thro’ the Winter. I communicated this to the Commissary General of Purchases, and desired him to make an estimate of what Magazines of provision he could establish at Fort Pitt during the Winter, or time enough in the Spring to commence operations should they be necessary. In answer to this he informed me, that the supply of the Army in the Western department had never been under his direction, and that therefore he did not conceive himself authorised to take any Steps in the matter.
I have thought it my duty to represent this to Congress as early as possible that proper enquiries may be made of those who have hitherto had the charge of procuring supplies, whether they have made the necessary arrangements for establishing Magazines at Fort Pitt in the Spring, and if they have not, or cannot engage to do it with certainty, it will be necessary without loss of time to authorise the Commissary General of purchases to extend his Commission so as to include the Western operations. He, from transacting his Business upon a very large scale, is more likely to be acquainted with the general Resources of the Country, and consequently more able to supply our wants, than those who have been confined to a particular district. If the Commissary General is to undertake the establishment of the Magazines, he should immediately be made acquainted with it, that he may begin to put matters in a train for moving the provision from below as soon as the State of the Roads will admit, as I take it for granted that none can go further than the foot of the Mountains during the Winter. I fear, notwithstanding our utmost exertions, it will be late before sufficient Magazines can be formed, especially of Flour, the Crops beyond the Alleghany having been generally lost last summer by the evacuation of the Country. The transportation of that Article therefore must be very distant.
I hope Congress will view this matter in the same important light that I do, and that whatever their determination may be, it be as speedy as the Case will admit—In addition to what I have said, I shall only remark that many good consequences result from having all the Branches of the same department under one head, and that irregularity and want of system generally prevail throughout those that are detached and uncontrouled by a superintending Power.
The Commissary General informs me that he has pressing Calls to the Eastward to regulate some matters in his department: This is a further reason why he should know quickly if he is to undertake the formation of the Western Magazines, that he may, if it should be so, give the necessary orders before his departure. I have the Honor to be with great Respect Sir Your most obt Servt
Go: Washington
